Citation Nr: 0821441	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied a rating in excess of 10 
percent for residuals of a left knee injury.


FINDING OF FACT

The veteran's left knee injury residuals has not been 
productive of flexion limited to 45 degrees or more or 
extension limited to 10 degrees or more, nor is there 
objective evidence of recurrent subluxation or instability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Dingess, supra; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a January 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by the veteran in regards to his claim for 
increase, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in her possession that pertains to the claim.  An 
August 2007 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment, and the effect that the condition has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The letter also 
advised the appellant of the evidence needed to establish an 
effective date.  In addition, the May 2004 statement of the 
case, as well as the supplemental statements of the case 
dated in November 2004 and March 2008, included the rating 
criteria for evaluating the veteran's service-connected 
residuals of a left knee injury.  The case was last 
readjudicated March 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
addressing her symptoms and the impact of such on her 
functioning and employment.  She also described her 
limitations to VA examiners.  Thus, she was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010 (2007).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).


The veteran's residuals of a left knee injury are currently 
evaluated under Diagnostic Code 5010.  In statements 
presented throughout the duration of the appeal, the veteran 
has maintained that her residuals of a left knee disability 
have worsened.  Specifically she stated that she has episodes 
of swelling in the left knee for which she wears a brace and 
has periods of instability.  

In a February 2003 VA examination report, the veteran 
complained of occasional pain in the knee mainly with cold 
and rainy weather, long periods of sitting, and climbing 
stairs.  She stated that she occasionally wears a brace when 
she has swelling, usually once every two months.  In 
addition, the veteran reported occasions of her left knee 
popping out about once every three months, which she said she 
would pop her back in.  She had not seen a physical 
therapist, specialist, or orthopedist for her left knee.  She 
denied any difficulty in performing activities of daily 
living, but stated she no longer participates in recreational 
activities for fear of injuring her knee.

Upon examination the left knee was tender to palpitation to 
the medial aspect of the left knee joint with no swelling, 
redness or bogginess at the time.  The examiner noted a 
minimal laxity to the patella medially and laterally with 
weight bearing and non weight bearing.  There was significant 
crepitus on active and passive range of motion.  Lachman's 
test, anterior drawer test and posterior drawer test were all 
negative.  The veteran was able to flex from 0 to 120 
degrees, absent 20 degrees of full flexion secondary to 
stiffness.  She was able to extend from 120 to 0 degrees.  X-
ray of the left knee revealed no evidence of a fracture or 
dislocation, minimal degenerative changes, minimal 
ossification of the quadriceps tendon insertion at the 
anterior superior margin of the left patella and residuals of 
old healed Osgood-Schlatter disease.  The veteran was 
diagnosed with osteoarthritis of the left knee.  

In a February 2008 VA examination report, the veteran 
complained of her left knee becoming increasingly 
symptomatic, however, she had not sought any medical 
intervention.  The veteran reported flares occurring 2 to3 
times a week with pain increasing, crepitus and occasional 
swelling.  During flares, the veteran wore a neoprene brace 
which she reported wearing about 2-3 times a month.  She also 
reported instability occurring 2 to 3 times a month but has 
never fallen from those episodes.  The veteran was found to 
be entirely functional in her activities of daily living and 
was working full time, 45 hours a week, with no problem.  The 
examiner noted that the effects on usual occupation and daily 
activities were minimal.

A physical examination of the left knee revealed no effusion, 
no erythema and no warmth.  Some quad atrophy was noted.  
Range of motion for the left knee was from 0 to 135 degrees 
of flexion.  She had no pain on initial range of motion and 
repetitive range of motion did not increase pain, decrease 
range of motion or cause fatigue, weakness or incoordination.  
There were no episodes of dislocation or subluxation.  Her 
knee was stable to varus and valgus stress at 0 to 30 degrees 
and upon standing.  Her knee was stable on the Lachman and 
posterior exam.  McMurray's test was negative.  There was 
notable tenderness to palpation over the lateral patellar 
facet and the medial joint line.  No evidence of patellar 
instability was found, though the veteran did have creptius 
with patellar loading which caused anterior knee pain.  Gait 
was normal with not antalgia or obvious limp.  No evidence of 
ankylosis was found.  Radiographs showed moderate to severe 
patellofemoral arthritis, and medial and lateral compartment 
arthritis mild to moderate in nature.  The examiner concluded 
that the veteran's flares are consistent with her arthritic 
disease, she had no limitation of motion due to pain, there 
was no evidence of subluxation and she had a sense of 
instability due to quadriceps atrophy.  The examiner opined 
that the degree of functional loss due to the veteran's flare 
up of symptoms was mild and essentially caused the veteran 
episodic pain.  

Having carefully considered the veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's residuals of a 
left knee injury are appropriately evaluated as 10 percent 
disabling.  In this regard, the veteran's range of motion is 
well in excess of the criteria for even a noncompensable 
rating under Diagnostic Codes 5260 and/or 5261.  See 
38 C.F.R. § 4.71a; see also VAOPGCPREC 9-2004, 69 FR 59988 
(2004).  However, considering her subjective complaints 
including pain and the objective findings, her disability is 
consistent with the 10 percent rating assigned.  See 38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5003.  In the 
absence of objective evidence of flexion limited to 30 
degrees or extension limited to 15 degrees of the left knee, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Codes 5260 and/or 5261.  Moreover, as the 
limitation of motion on flexion and extension does not meet 
even the noncompensable criteria under Diagnostic Codes 5260 
and 5261, separate ratings under these Codes is not 
warranted.  See VAOPGCPREC 9-2004, 69 FR 59988 (2004).

The Board acknowledges the veterans statements that she 
experienced episodes of instability and subluxation, however, 
the medical evidence of record fails to show any objective 
evidence of subluxation or lateral instability currently to 
warrant a higher rating or a separate rating under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.71a; see also VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).  In fact, in the February 2008 VA examination, 
the examiner noted there was no evidence of subluxation and 
that the veteran's knee was stable.  Likewise, the February 
2003 VA examination noted negative Lachman's and drawer 
tests.  Thus, a higher rating is not warranted under 
Diagnostic Code 5257, nor is a separate rating pursuant to VA 
General Counsel Opinions 23-97 and 9-98 warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


